White, P. J., and Winkler, J.
We concur in the above opinion reversing the judgment, but cannot give our assent to the views or conclusions expressed with regard to the question of insanity. Our views upon this subject will be found in the opinion in the case of Webb v. The State, ante, p. 490, recently decided by this court.
The law presumes evezy man to be sane, and that presumption alone will of itself sustain the burden of proof which is devolved upon the State in every criminal case, so far as sanity is involved, until it is rebutted and overcome by satisfactory' evidence to the contrary. Naturally, and in fact, the burden to rebut this presumption rests with and is upon the defendant; and he should be able to show his insanity clearly, and to that extent that the minds and consciences of the jury can say that on account of his insanity he "was guiltless of entertaining the criminal intent essential to responsibility for the crime charged. This is not only required by the general rule of law, but is implied in the statute, which requires that “ when the defendant is acquitted on the ground of insanity, the juiy shall so state in their vei-dict.” Code Cr. Proc., art. 722. It is unnecessary to determine whether the defendant shall establish his insanity beyond a reasonable doubt or by a prepondez’ance of testimony ; all that is required is, that he shall establish it to the satisfaction of the jury, who are the judges of the fact. *558The Commonwealth v. Eddy, 7 Gray, 583 ; Ortwin v. The Commonwealth, 76 Pa. St. 414; 1 Hawley’s Am. Cr. Law, 283, 297 ; Lynch v. The Commonwealth, 77 Pa. St. 205.
As to reasonable doubt, if the charge applies this to the whole case, this will satisfy the demands of the law.

Reversed and remanded.